UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6540



ANTHONY GRANDISON,

                                             Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-803-S)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Grandison, Appellant Pro Se. Juliet Ann Eurich, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Grandison appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Grandison v. United States Parole Comm’n, No. CA-98-803-S

(D. Md. Mar. 20, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2